Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 1 of 21

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________ X

UNITED STATES OF AMERICA
SUPERSEDING INDICTMENT

84 18 Cr. 834 (PAE)

JAMEL JONES,

a/k/a “Mel Murda,”
ROLAND MARTIN,

a/k/a “Ro Murda,”
KIFANO JORDAN,

a/k/a “Shotti,”
JENSEL BUTLER,

a/k/a “Ish,”
DANIEL HERNANDEZ,

a/k/a “Tekashi 6ix 9ine,”
FUGUAN LOVICK,

a/k/a “Fu Banga,” and
FAHEEM WALTER,

a/k/a “Crippy,”

Defendants. n :
___________________________________ X

M
(Racketeering Conspiracy)
(JONES, MARTIN, JORDANlr BUTLER, HERNANDEZ, and WALTER)
The Grand Jury charges:
The Enterprise

1. At all times relevant to this Indictment, JAMEL JONES,
a/k/a “Mel Murda,” ROLAND MARTIN, a/k/a “RO Murda,” KIFANO
JORDAN, a/k/a “ShOtti,” JENSEL BUTLER, a/k/a “ISh,” DANIEL
HERNANDEZ, a/k/a “Tekashi 6ix 9ine,” and FAHEEM WALTER, a/k/a

“Crippy,” the defendants, and others known and unknown, Were

members and associates of the Nine Trey Gangsta Bloods (“Nine

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 2 of 21

Trey” or the “Enterprise”), a criminal organization whose
members and associates engaged in, among other activities, acts
involving murder, robbery, and narcotics trafficking. Nine Trey
operated in and around Manhattan, the Bronx, and Brooklyn, New
York.

2. Nine Trey, including its leadership, its membership,
and its associates, constituted an “enterprise,” as defined by
Title 18, United States Code, Section 1961(4), that is, a group
of individuals associated in fact, although not a legal entity.
The Enterprise constituted an ongoing organization whose members
functioned as a continuing unit for a common purpose of
achieving the objectives of the Enterprise. At all times
relevant to this Indictment, the Enterprise was engaged in, and
its activities affected, interstate and foreign commerce. JAMEL
JONES, a/k/a “Mel Murda,” ROLAND MARTIN, a/k/a “Ro Murda,”
KIFANO JORDAN, a/k/a “ShO‘Cti,” JENSEL BUTLER, a/k/a “IS}:I,”
DANIEL HERNANDEZ, a/k/Et “Te]<aShi 6;'LX 9]'_1’1€,” and FAHEEM WALTER,
a/k/a “Crippy,” the defendants, participated in the operation
and management of the Enterprise and participated in unlawful
and other activity in furtherance of the conduct of the
Enterprise’s affairs.

3. Members and associates of Nine Trey engaged in a
series of violent disputes with rivals of Nine Trey, including

those within Nine Trey who they deemed disloyal to the
2

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 3 of 21

Enterprise. During these disputes, members and associates of
Nine Trey committed multiple shootings, robberies, and assaults
against their rivals and.against fellow Nine Trey members.

4. Members and associates of Nine Trey sold heroin,
fentanyl, furanyl fentanyl, MDMA, dibutylone, and marijuana in
and around Manhattan, Brooklyn, and the BronX, New York.

5. Members and associates of Nine Trey committed and
agreed, attempted, and threatened to commit acts of violence to
protect and expand their narcotics business and to protect
fellow members and associates of the Enterprise. These acts of
violence included acts involving murder, acts involving robbery
and extortion, and assault, intended either to protect the
Enterprise’s narcotics business, retaliate against members of
rival gangs who had encroached on the Enterprise's narcotics
business, to otherwise promote the standing and reputation of
Nine Trey amongst rival gangs, or to promote the standing and
reputation of Nine Trey members amongst other Nine Trey members.

Purposes of the Enterprise

 

6. The purposes of the Enterprise included the following:
a. Preserving and protecting the power, territory,
and profits of the Enterprise through acts involving murder,
other acts of violence, and threats of violence.
b. Promoting and enhancing the Enterprise and the

activities of its members and associates.
` 3

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 4 of 21

c. Keeping victims and potential victims in fear of
the Enterprise and its members and associates through acts and
threats Of violence.

d. Providing assistance to members and associates
who committed crimes for and on behalf of the gang.

e. Enriching the members and associates of the
Enterprise through, among other things, robbery and the
distribution and saie of narcotics, including heroin, fentanyl,
furanyl fentanyl, MDMA, dibutylone, and marijuana. l

f. Protecting the Enterprise and.its members and
associates from detection and prosecution by law enforcement
authorities through acts of intimidation and violence against
potential witnesses to crimes committed by members of the
Enterprise.

Means and Methods of the Enterprise

 

7. n Among the means and methods employed by the members
and associates in conducting and participating in the conduct of
the affairs of the Enterprise were the following:

a. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including acts involving murder, to protect and
expand the Enterprise’s criminal operations, and against rival

gang members.

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 5 of 21

b. Members and associates of the Enterprise used
threats of violence and physical violence against other members
and associates of the Enterprise to enforce and maintain
discipline within the Enterprise.

c. Members and associates of the Enterprise
committed, conspired, attempted, and threatened to commit acts
of violence, including acts involving murder, robbery, and
extortion against rival gang members and other individuals
adverse to the Enterprise.

d. Members and associates of the Enterprise promoted
and celebrated the criminal conduct of the Enterprise, namely
narcotics distribution, acts involving violence, and the use of
firearms, in music and on social media.

e. Members and associates of the Enterprise
obtained, possessed, and used firearms.

f. Members and associates of the Enterprise
distributed controlled substances, including heroin, fentanyl,
furanyl fentanyl, MDMA, dibutylone, and marijuana.

The Racketeering Conspiracy

 

8. From at least in or about 2013, up to and including in
or about November 2018, in the Southern District of New York and
elsewhere, JAMEL JONES, a/]</a “M@l Murda,” ROLAND MAR'I'IN, a/k/a
“RO Murda,” KIFANO JORDAN, a/k/a “ShO’Cti,” JENSEL BUTLER, a/k/a

“Ish,” DANIEL HERNANDEZ, a/k/a “Tekashi 6iX 9ine,” and FAHEEM
5

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 6 of 21

WALTER, a/k/a “Crippy,” the defendants, and others known and
unknown, being persons employed by and associated with the
Enterprise described in Paragraphs One through Seven of this
Indictment, namely, Nine Trey, which enterprise engaged in, and
the activities of which affected, interstate and foreign
commerce, knowingly combined, conspired, confederated, and
agreed together and with each other to violate the racketeering
laws of the United States, to wit, Section 1962(c) of Title 18,
United States Code, that is, to conduct and participate,
directly and indirectly, in the conduct of the affairs of Nine
Trey through a pattern of racketeering activity, as that term is
defined in Title 18, United States Code, Sections 1961(1) and
196l(5), consisting of:

a. multiple acts involving murder, chargeable under
the following provisions of state law: New York Penal Law,
Sections 125.25 (murder), 110.00 (attempted murder), 105.15
(conspiracy to commit murder), and 20.00 (aiding and abetting
murder);

b. multiple acts involving robbery, chargeable under
the following provisions of state law: New York Penal Law,
Sections 160.00, 160.05, 160.10, 160.15 (robbery), 105.05,
l05.lO (conspiracy to commit robbery), ll0.00 (attempted

robbery), and 20.00 (aiding and abetting robbery);

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 7 of 21

c. multiple acts indictable under Title 18, United
States Code, Section l951 (relating to the interference with
commerce, robbery, or extortion); and

d. multiple offenses involving the distribution of
controlled substances, including, heroin, fentanyl, furanyl
fentanyl, MDMA, dibutylone, and marijuana in violation of laws
of the United States, namely Title 21, United States Code,
Sections 812, 841(a)(l), BAi(b)(l)(A), 84l(b)(1)(C),
84l(b)(l)(D), and 846, and Title 18, United States Code, Section
2.

9. lt was a part of the conspiracy that each defendant
agreed that a conspirator would commit at least two acts of
racketeering activity in the conduct of the affairs of the
Enterprise.

(Title 18, United States Code, Section 1962(d).)
COUNT TWO
(Firearms Offense ~ Racketeering Conspiracy)

(JONES, MARTIN, JORDAN, BUTLER, HERNANDEZ, and WALTER)

The Grand Jury further charges:

lO. From at least in or about 2013, up to and including in
or about November 2018, in the Southern District of New York and\
elsewhere _ except in connection with the robbery on or about
April 3, 2018, in the vicinity of West 40th Street and Sth
Avenue in Manhattan, New York, as charged in Counts Three

through Five of this Indictment a JAMEL JONES, a/k/a “Mel
7

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 8 of 21

Murda,” ROLAND MARTIN, a/k/a “Ro Murda,” KIFANO JORDAN, a/k/a
“ShOtti,” JENSEL BUTLER, a/k/a “ISh,” DANIEL HERNANDEZ, a/k/a
“Tekashi 6ix 9ine,” and FAHEEM WALTER, a/k/a “Crippy,” the
defendants, during and in relation to a crime of violence for
which they may be prosecuted in a court of the United States,
namely, the racketeering conspiracy charged in Count One of this
Indictment, knowingly did use and carry firearms, and, in
furtherance of such crime, did possess firearms, and did aid and
abet the use, carrying, and possession of firearms, some of
which were brandished and discharged.

(Title 18, United States Code, Sections 924(c)(l)(A)(i), (ii),
(iii), and 2.)

COUNT THREE
(Violent Crime in Aid of Racketeering - April 3, 2018)
(MARTIN, JORDAN, BUTLER, HERNANDEZ, and WRLTER)

The Grand Jury further charges:

ll. At all times relevant to this Indictment, Nine Trey,
as described in paragraphs l through 7 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section 1959(b)(2),
that is, an association in fact of individuals engaged in, and

the activities of which affected, interstate and foreign

commerce. The Enterprise constituted an ongoing organization

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 9 of 21

whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

12. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title lB, United States
Code, Sections 1961(1) and l959(b)(l), namely acts involving
murder and robbery, in violation of New York Penal Law, robbery
and extortion, in violation of Title 18, United States Code,
Section l951, and narcotics trafficking, in violation of Title

2l, United States Code, Sections 812, 841, and 846.

 

13. On or about April 3, 2018, in the Southern District of

New York and elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,” KIFANO

 

JORDAN, a/]<.'/B. “ShOtti,” JENSEL BUTLER, a/k/a “ISh,” DANIEL
HERNANDEZ, a/k/a “Tekashi 6ix 9ine,” and FAHEEM WALTER, a/k/a
“Crippy,” the defendants, and others known and unknown, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
Nine Trey, and for the purpose of gaining entrance to and
maintaining and increasing position in Nine Trey, an enterprise
engaged in racketeering activity, as described above, knowingly
assaulted individuals with a dangerous weapon, and aided and
abetted the Same, 120 Wit, MARTIN, JORDAN, BUTLER, HERNANDEZ,
WALTER and others participated in a gunpoint robbery of rivals

of Nine Trey, in the vicinity of West 40th Street and 8th Avenue
9

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 10 of 21

in Manhattan, New York, in violation of New York Penal Law,
Sections 120.14 and 20.00.
(Title 18, United States Code, Sections l959(a)(3) and 2.)
COUNT FOUR
(Violent Crime in Aid of Racketeering - April 3, 2018)
(M.ARTIN, JO'R.DAN, BUTLER, HERNANDEZ, and WALTER)

The Grand Jury further charges:

14. At all times relevant to this Indictment, Nine Trey,
as described in paragraphs l through 7 of Count One of this
Indictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section l959(b)(2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization
whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

15. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and l959(b)(l), namely acts involving
murder and robbery, in violation of New York Penal Law, robbery

and extortion, in violation of Title 18, United States Code,

lO

 

 

Case_1:18-cr-00834-PAE Document37 Filed11/28/18 Page 110f21

Section 1951, and narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

16. On or about April 3, 2018, in the Southern District of
New York and elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,” KIFANO
JORDAN, a/k/a “ShOtti,” JENSEL BUTLER, a/k/a “Ish,” DANIEL
HERNANDEZ, a/k/a “Tekashi 6ix 9ine,” and FAHEEM WALTER, a/k/a
“Crippy,” the defendants, and others known and unknown, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
Nine Trey, and for the purpose of gaining entrance to and
maintaining and increasing position in Nine Trey, an enterprise
engaged in racketeering activity, as described above, conspired
to commit assault with a dangerous weapon, to wit, MARTIN,
JORDAN, BUTLER, HERNANDEZ, WALTER and others agreed to rob at
gunpoint rivals of Nine Trey, in the vicinity_of West 40th
Street and Bth Avenue in Manhattan, New York, in violation of
New York Penal Law, Sections 120.14 and 105.00.

(Title 18, United States Code, Sections 1959(a)(6).)
COUNT FIVE
(Firearms Offense - April 3, 2018)
(MARTIN, JORDAN, BUTLERlr HERNANDEZ, and WALTER)

The Grand Jury further charges:

17. On or about April 3, 2018, in the Southern District of
New York, ROLAND MARTIN, a/k/a “Ro Murda,” KIFANO JORDAN, a/k/a

“ShOtti,” JENSEL BUTLER, a/k/a “Ish,” DANIEL HERNANDEZ, a/k/a
ll

 

 

Case 1:18-Cr-00834'-PAE Document 37 Filed 11/28/18 Page 12 of 21

“Tekashi 6ix 9ine,” and FAHEEM WALTER, a/k/a “Crippy,” the
defendants, during and in relation to a crime of violence for
which they may be prosecuted in a court of the United States,
namely, the assault with a dangerous weapon and conspiracy to do
the same, as charged in Counts Three and Four of this
Indictment, knowingly did use and carry firearms, and in
furtherance of such crime did possess firearms, and did aid and
abet the use, carrying and possession of firearms, some of which

were brandished.

(Title 18, United States Code, Sections 924(c)(1)(A)(i), (ii),
and 2.L
COUNT SIX
(Violent Crime in Aid of Racketeering - April 21, 2018)
(LOVICK)

The Grand Jury further charges:

18. At all times relevant to this Indictment, Nine Trey,
as described in paragraphs l through 7 of Count One of this
lndictment, which are repeated and incorporated by reference as
though fully set forth herein, including its leadership,
members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section 1959(b)(2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign

commerce. The Enterprise constituted an ongoing organization

12

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 13 of 21

whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

19. At all times relevant to this Indictment, FUGUAN
LOVICK, a/k/a “Fu Banga,” the defendant, and others known and
unknown, were members and associates of Nine Trey.

20. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 196l(l) and 1959(b)(l), namely acts involving
murder and robbery, in violation of New York Penal Law, robbery
and extortion, in violation of Title lS, United States Code,
Section l95l: and narcotics trafficking, in violation of Title
2l, United States Code, Sections 812, 841, and 846.

21. On or about April 21, ZOlS, in the Southern District
of New York and elsewhere, FUGUAN LOVICK, a/k/a “Fu Banga,” the
defendant, as consideration for the receipt of, and as
consideration for a promise and agreement to pay, a thing of
pecuniary value from Nine Trey, and for the purpose of gaining
entrance to and maintaining and increasing position in Nine
Trey, an enterprise engaged in racketeering activity, as
described above, knowingly assaulted individuals with a
dangerous weapon, and aided and abetted the same, to wit, LOVICK

fired a gunshot at rivals of Nine Trey upon encountering them at

13

 

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 14 of 21

the Barclays Center in Brooklyn, New York, in violation of New
York Penal Law, Sections 120.14 and 20.00.
(Title 18, United States Code, Sections l959(a)(3) and 2.)
COUNT SEVEN
(Firearms Offense - April 21, 2018)
(LOVICK)

The Grand Jury further charges:

22. On or about April 21, 2018, in the Southern District
of New York and elsewhere, FUGUAN LOVICK, a/k/a “Fu Banga,” the
defendant, during and in relation to a crime of violence for
which he may be prosecuted in a court of the United States,
namely, the assault with a dangerous weapon, as charged in Count
SiX of this Indictment, knowingly did use and carry a firearm,
and in furtherance of such crime did possess a firearm, and did
aid and abet the use, carrying and possession of a firearm,

which was brandished and discharged.

(Title lS, United States Code, Sections 924(c)(l)(A)(i), (ii),
(iii), and 2.)

COUNT EIGHT
(Violent Crime in Aid of Racketeering - July 16, 2018)
(MARTIN, JORDAN, BUTLER, HERNANDEZ, and WALTER)
The Grand Jury further charges:
23, At all times relevant to this Indictment, Nine Trey,
as described in paragraphs l through 7 of Count One of this

Indictment, which are repeated and incorporated by reference as

though fully set forth herein, including its leadership,

14

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 15 of 21

members, and associates, constituted an enterprise, as that term
is defined in Title 18, United States Code, Section 1959(b)(2),
that is, an association in fact of individuals engaged in, and
the activities of which affected, interstate and foreign
commerce. The Enterprise constituted an ongoing organization
whose members functioned as a continuing unit for a common
purpose of achieving the objectives of the Enterprise.

24. At all times relevant to this Indictment, Nine Trey,
through its members and associates, engaged in racketeering
activity, as that term is defined in Title 18, United States
Code, Sections 1961(1) and 1959(b)(l), namely acts involving
murder and robbery, in violation of New York Penal Law, robbery
and extortion, in violation of Title 18, United States Code,
Section 1951, and narcotics trafficking, in violation of Title
21, United States Code, Sections 812, 841, and 846.

25. On or about July 16, 2018, in the Southern District of
New York and elsewhere, ROLAND MARTIN, a/k/a “Ro Murda,” KIFANO
JORDAN, a/k/a “ShOtti,” JENSEL BUTLER, a/k/a “ISh,” DANIEL
HERNANDEZ, a/k/a “TekaSl‘li 6;'LX 911'1€,” and FAHEEM WALTER, a/k/a
“Crippy,” the defendants, and others known and unknown, as
consideration for the receipt of, and as consideration for a
promise and agreement to pay, a thing of pecuniary value from
Nine Trey, and for the purpose of gaining entrance to and

maintaining and increasing position in Nine Trey, an enterprise
15

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 16 of 21

engaged in racketeering activity, as described above, conspired
to commit murder and assault with a dangerous weapon, to wit,
MARTIN, JORDAN, BUTLER, HERNANDEZ, WALTER and OtherS agreed tO
shoot an individual, who had shown disrespect to members of Nine
Trey, and as a result of this agreement an innocent bystander
was shot, in the vicinity of Fulton Street and Utica Avenue in
Brooklyn, New York, in violation of New York Penal Law, Sections
120.05, 120.10, and 125.25.
(Title 18, United States Code, Sections 1959(a)(6).)
COUNT NINE
(Narcotics Trafficking)
(JONES)

The Grand Jury further charges:

26. From at least in or about 2015, up to and including in
or about 2018, in the Southern District of New York and
elsewhere, JAMEL JONES, a/k/a “Mel Murda,” the defendant, and
others known and unknown, intentionally and knowingly did
combine, conspire, confederate, and agree together and with each
other to violate the narcotics laws of the United States.

27. lt was a part and an object of the conspiracy that
JAMEL JONES, a/k/a “Mel Murda,” the defendant, and others known
and unknown, would and did distribute and possess with intent to
distribute controlled substances, in violation of Title 21,

United States Code, Section 84l(a)(1).

16

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 17 of 21

28. The controlled substances that JAMEL JONES, a/k/a “Mel
Murda,” the defendant, conspired to distribute and possess with
intent to distribute were: (i) one kilogram and more of mixtures
and substances containing a detectable amount of heroin, in
violation of Title 21, United States Code, Section 84l(b)(l)(A);
(ii) 400 grams and more of mixtures and substances containing a
detectable amount of fentanyl, in violation of Title 21, United
States Code, Section 841(b)(l)(A); (iii} 400 grams and more of
mixtures and substances containing a detectable amount of an
analogue of fentanyl, in violation of Title 21, United States
Code, Section 84l(b)(1)(A); (iv) mixtures and substances
containing a detectable amount of MDMA, in violation of Title
2l, United States Code, Section 84l(b}(l)(C); and (v) mixtures
and substances containing marijuana, in violation of Title 21,
United States Code, Section 84l(b)(l)(D).

(Title 21, United States Code, Section 846.)
CO'U'NT TEN
(Distribution and Possession with Intent to Distribute a
Controlled Substance)
(JONES)
The Grand Jury further charges:
29. On or about November 15, 2018, in the Southern

District of New York, JAMEL JONES, a/k/a “Mel Murda,” the

defendant, intentionally and knowingly did distribute and

17

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 18 of 21

possess with intent to distribute a controlled substance, in
violation of 21 U.S.C. § 84l(a)(l).

30. The controlled substance involved in the offense was
one kilogram and more Of mixtures and substances containing a
detectable amount of heroin, in violation of 21 U.S.C. §
841(b)(1)(A).

(Title 21, United States Code, Sections 812, 84l(a)(l) and
(b)(l)(A).)

FORFEITURE ALLEGATION AS TO COUN'I' ON'E

31. As a result of committing the offense alleged in Count
One of this Indictment, JAMEL JONES, a/k/a “Mel Murda,” ROLAND
MARTIN, a/k/a “RO Murda,” KIFANO JORDAN, a/k/a “ShO‘Cti,” JENSEL
BUTLER, a/}<;/a “ISh,” DANIEL HERNANDEZ, a/k/a “Tekashi 6ix Qine,”
'and FAHEEM WALTER, a/k/a “Crippy,f the defendants, shall forfeit
to the United States, pursuant to Title l8, United States Code,
Section 1963, any and all interests the defendants acquired or
maintained in violation of Title 18, United States Code, Section
1962; any and all interests in, securities of, claims against,
and property or contractual rights of any kind affording a
source of influence over, the enterprise named and described
herein which the defendants established, operatedr controlled,
conducted, and participated in the conduct of, in violation of
Title 18, United States Code, Section 1962; and any and all

property constituting and derived from proceeds obtained,

18

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 19 of 21

directly and indirectly, from the racketeering activity alleged
in Count One of this Indictment, including but not limited to a
sum of money in United States currency representing the amount
of proceeds traceable to the commission of said offense that the
defendants personally obtained.

FORFEITURE ALLEGATION AS TO COUNTS NINE AN'D TEN

32. As a result of committing the offenses charged in

Counts Nine and Ten of this Indictment, JAMEL JONES, a/k/a “Mel
Murda,” the defendant, shall forfeit to the United States,
pursuant to Title 2l, United States Code, Section 853, any and
all property constituting, or derived from, any proceeds
obtained, directly or indirectly, as a result of said offenses
and any and all property used, or intended to be used, in any
manner or part, to commit, or to facilitate the commission of,
said offenses, including but not limited to a sum of money in
United States currency representing the amount of proceeds
traceable to the commission of said offenses that the defendant
personally obtained.

Substitute Assets Provision

 

33. If any of the property described above as subject to
forfeiture, as a result of any act or omission of the above-
named defendants:

a. cannot be located upon the exercise of due

diligence;
19

 

 

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 20 of 21

b. has been transferred or sold to, or deposited

with, a third person;

c. has been placed beyond the jurisdiction of the
COurt;

d. has been substantially diminished in value; or

e. has been commingled with other property which

cannot be subdivided without difficulty;

it is the intent of the United States, pursuant to Title 18,

 

United States Code, Section 1963(m), Title 21 United States

Code, Section 853(p), and Title 28, United States Code, Section

 

2461(€) to seek forfeiture of any other property of the
defendants up to the value of the above forfeitable property.

(Title 18, United States Code, Sections 98l and 1963;
Title 21, United States Code, Section 853; and
fTitle 28, Uni H;yStates Code, Section 2461.)

Ml%w~e~

GEOFFR‘HY rs . iMsummqu sub
United States Attorney

      
    
  

.-/!!)/( ,. n-
Foreperson

 

20

Case 1:18-Cr-00834-PAE Document 37 Filed 11/28/18 Page 21 of 21

Form No.'USA-33s-274 (Ed. 9-25_58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
- v. w

JAMEL JONES, a/k/a “Mel Murda,” ROLAND
MARTIN, a/k/a “RO Murda,” KIFANO JORDAN,
a/k/a “Shotti,” JENSEL BUTLER, a/k/a
“Ish,” DANIEL HERNANDEZ, a/k/a “Tekashi
6ix 9ine,” FUGUAN LOVICK, a/k/a “Fu
Banga,” and FAHEEM WALTER, a/k/a
\\Crippy f n

Defendants.

 

SUPERSEDING INDICTMENT
34 18 Cr. 834 (PAE)
(18 U.S.C. §§ 924(€), 1959,

1962, and 2; 21 U.S,C. §§ 812,
841(a)(1), (b)(l)(A), and 846 )

%LZzé¢?y // GEOFFREY S. BERMAN

Foreperson ` United States Attorney.

  

 

wd§&y
ft

 

 

